Citation Nr: 0941949	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a prostate disorder 
claimed as an enlarged prostate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in pertinent part, denied service 
connection for an enlarged prostate.  

The Veteran was scheduled for a December 2007 travel Board 
hearing.  The Veteran did not attend the scheduled hearing; 
therefore, his hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address 
his claim for service connection for a disorder of the 
prostate claimed as an enlarged prostate.  

Service treatment records show that the Veteran was seen in 
service for urethral discharge, diagnosed as non-specific 
urethritis.  He was seen on a second occasion for urethral 
discharge with no diagnosis rendered at that time. 

The Veteran reported that he experienced a discharge from his 
penis in service.  He reported that he was seen in sickbay 
and was told that he had an enlarged prostate.  He reported 
that he continued to experience this same problem from time 
to time after his separation from service.  

Private treatment records reflect a diagnosis of prostatitis 
in 1977.  The Veteran's physician indicated in 1977 that his 
history went back about ten years, noting the Veteran's 
urethritis in service.  He suspected that the Veteran might 
have had some form of gonorrhea.  The Veteran reported 
episodes of urethral discharge and occasional burning on 
urination since that time, and the examiner thought it may 
very well be that the Veteran had had a low grade prostatitis 
for a long time.  

The Veteran currently has an enlarged prostate.  February 
2001 treatment records note a history of prostatitis in the 
past and some early prostatism.  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine whether the Veteran has a prostate 
disorder related to findings in service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination in the appropriate 
specialty to determine if he has a 
prostate disorder (claimed as an 
enlarged prostate) that is 
etiologically related to service.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.  The examiner should 
review the entire claims file, to 
include service treatment and post-
service treatment records.

The examiner should state whether it is 
at least as likely as not that the 
Veteran has a prostate disorder to 
include an enlarged prostate that is 
etiologically related to findings in 
service.  

The examiner must provide a rationale 
for his or her opinion with references 
to the evidence of record.  The 
examiner should specifically discuss 
findings in the service treatment 
records, and findings in a 1977 
treatment report which diagnosed 
prostatitis.

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
